DETAILED ACTION
Claim(s) 1-10 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/05/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (Pub. No. US 2017/0273582), hereinafter referred to as Kawamoto, in view of Amano et al. (Pat. No. US 6,081,742), hereinafter referred to as Amano.
Regarding Claim 1, Kawamoto discloses a blood pressure data processing apparatus (Abstract, “pulse wave analyzing apparatus”) comprising: 
a respiratory cycle inference unit (Fig. 1, element 12, “analyzer”) configured to infer a respiratory cycle of a user based on a first spectrum (Fig. 5A, element T, and para. [0037], “analyzer calculates variation rate of the pulse wave … in the graph, T indicates the respiratory cycle …”), 
wherein the respiratory cycle inference unit (Fig. 1, element 12, “analyzer”) includes: 
a peak selection unit configured to select one of peak frequencies indicating a peak in power spectra of the first spectrum (para. [0051], “frequency analyzed the variation rate of a pulse wave similarly with the embodiment, identified the frequency at which a peak of the power value appears …” and Fig. 5B);  

a respiratory fluctuation calculation unit (Fig. 1, element 12, “analyzer”) configured to calculate a first respiratory fluctuation in the second blood pressure data, and calculate a second 15respiratory fluctuation in third blood pressure data, which is a time domain representation of the second spectrum (Fig. 5A, and para. [0037], “analyzer calculates the variation rate of the pulse wave by dividing values of the unit pulse waves by the average amplitude value …”); 
an attenuation amount calculation unit configured to calculate an attenuation amount of the second respiratory fluctuation relative to the first respiratory fluctuation (Fig. 5A, and para. [0037-0038], “analyzer calculates the variation rate of the pulse wave by dividing values of the unit pulse waves by the average amplitude value … the division may be performed using a value in which a ratio to the reference value can be calculated … thereafter the analyzer frequency analyzes the variation rate of the pulse wave…”); and 
20a respiratory cycle determination unit configured to determine a cycle corresponding to the selected peak frequency as the respiratory cycle of the user if the attenuation amount is greater than a first threshold (Fig. 5B, and para. [0040], “calculates an index value of the respiratory-induced variation based on the respiratory cycle of the subject and the power spectrum … may be any index as far as it is possible to acquire a change of the amplitude value 
However, Kawamoto does not explicitly disclose the blood pressure data in which noise relating to body movement of the user included in first blood pressure data of the user is suppressed. 
Amano teaches a device for measuring and analyzing blood pressure values (Abstract, and col. 14, lines 16-24). Amano further teaches of filtering and removing the body motion spectrum from the frequency of the blood pressure data (col. 14, lines 48-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse wave analyzing apparatus disclosed by Kawamoto to additionally include a body motion removing member taught by Amano. Amano teaches that by removing the body motion component from the acquired signals, more accurate calculations can be carried out, for example, respiratory calculations (col. 3, lines 1-8). 
transform the third spectrum into a time domain representation, and generate the processed blood pressure data.
Regarding Claim 8, modified Kawamoto discloses the blood pressure data processing apparatus according to claim 1.
However, modified Kawamoto does not explicitly 10wherein the body movement noise suppression unit includes: a body movement determination unit configured to determine whether body 15movement of the user has occurred in a unit period, based on body movement 
Amano further teaches an acceleration sensor (Fig. 21, element 11), which is worn by the user and detects a body motion waveform over the period of time during the biological signal detecting period (col. 17, line 5-18). Amano further teaches of a body motion removing member (Fig. 21, element 13), which removes the spectrum frequency component corresponding to each spectrum frequencies in the body motion analysis data from the pulse wave analysis data (col. 17, lines 19-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the pulse wave analyzing apparatus disclosed by modified Kawamoto to explicitly include a motion sensor, such as an accelerometer, and to remove and replace the blood pressure data to generate new blood pressure data without any motion artifacts. Amano teaches by removing and replacing motion artifacts, the spectrum frequency components are able to be accurately analyzed, for example, the respiration component is able to be analyzed accurately (col 17, lines 25-28). 
Regarding Claim 9, Kawamoto discloses a blood pressure data processing method (Abstract, “pulse wave analyzing apparatus … obtains the index value of the respiratory induced variation”) comprising: 

36wherein inferring the respiratory cycle of the user includes: 
selecting one of peak frequencies indicating a peak in power spectra of the first spectrum (para. [0051], “frequency analyzed the variation rate of a pulse wave similarly with the embodiment, identified the frequency at which a peak of the power value appears …” and Fig. 5B); 
suppressing a component of the selected peak frequency within the first 5spectrum, and generating a second spectrum (para. [0051], “band-pass filter Y that, in accordance with a frequency of 0.2 Hz at which a peak appeared … a filter process has been performed on the pulse wave by using the band-pass filter Y”); 
calculating a first respiratory fluctuation in the second blood pressure data, and calculating a second respiratory fluctuation in third blood pressure data, which is a time domain representation of the second spectrum (Fig. 5A, and para. [0037], “analyzer calculates the variation rate of the pulse wave by dividing values of the unit pulse waves by the average amplitude value …”); 
calculating an attenuation amount of the second respiratory fluctuation relative 10to the first respiratory fluctuation (Fig. 5A, and para. [0037-0038], “analyzer calculates the variation rate of the pulse wave by dividing values of the unit pulse waves by the average amplitude value … the division may be performed using a value in which a ratio to the reference value can 
determining a cycle corresponding to the selected peak frequency as the respiratory cycle of the user if the attenuation amount is greater than a first threshold (Fig. 5B, and para. [0040], “calculates an index value of the respiratory-induced variation based on the respiratory cycle of the subject and the power spectrum … may be any index as far as it is possible to acquire a change of the amplitude value due to respiration”, para. [0045], “reliability may be determined by using only the area of B or that of C … or with information indicating the degree by which the peak value (maximum value) of the region B is larger…”, and para. [0047-0048], “index value of the respiratory-induced variation exceeds a predetermined threshold …”).
However, Kawamoto does not explicitly disclose the blood pressure data in which noise relating to body movement of the user included in the first blood pressure data of the user is suppressed.
Amano teaches a device and method for measuring and analyzing blood pressure values (Abstract, and col. 14, lines 16-24). Amano further teaches of filtering and removing the body motion spectrum from the frequency of the blood pressure data (col. 14, lines 48-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse wave analyzing apparatus disclosed by Kawamoto to additionally include a body motion removing member taught by Amano. Amano teaches that by removing the body motion component from the acquired signals, more accurate calculations can be carried out, for example, respiratory calculations (col. 3, lines 1-8). 
Regarding Claim 10, modified Kawamoto discloses a blood pressure data processing program for causing a computer to function 15as the blood pressure data processing apparatus according to claim 1 (para. [0025], “pulse wave analyzing apparatus includes … a controller”, the controller being configured to perform the functions, which is a generic computer component).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-7 appear to be allowable over the prior art made of record above, and the additional prior art made of record below.
Regarding Claim 2, none of the prior art made of record reasonably suggests including feedback to select a different peak frequency, if the calculated attention is below or equal to a threshold level. 
Regarding Claim 5 (and Claim 7), none of the prior art made of record reasonably suggests generating a third spectrum and generating processed blood pressure data from the third spectrum data. 
Regarding Claim 6 (and Claim 7), none of the prior art made of record reasonably suggests generating respiratory fluctuation data from a third frequency component suppression unit. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ukawa et al. (Pub. No. US 2016/0213332), discloses an apparatus and a method for determining respiration-induced fluctuation within blood pressure based on an amplitude of the pulse wave.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/K.W.K./Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791